 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce and the Union is a labororganization within the meaningof the Act.2.Therecord does not preponderantly establish that Respondent has engagedin unfairlaborpracticeswithin the prohibitionof Section 8(a)(3) and(1) of the Act.RECOMMENDED ORDERIt is recommended that the complaint be dismissed in its entirety.53a "Neither union sympathy nor membership establishes an immunity against dischargefor cause."Lau Blower Company,146 NLRB 1226, 1234.SeeSouthernOxygen Co. V.N.L.R.B.,213 F.2d 738 (C.A. 4).International Die Sinkers Conference,Milwaukee Lodge No. 140andLadishCo.Case 30-CD-3. January 3, 1967DECISION AND ORDEROn September 8, 1966, Trial Examiner George J. Bott issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices, and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision. Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief, and the ChargingParty filed a brief in opposition to the Respondent's exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of theTrial Examiner madeat the hearing and finds that no prejudicialerrorwas committed. Therulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions,and recom-mendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe Proceeding Under Section 10(k) of the ActFollowing the filing of a charge on August 17, 1965, by Ladish Co.,hereincalled the Employer,alleging a violation of Section 8(b)(4)(ii)(D) of the NationalLabor Relations Act, as amended,herein called the Act, by International DieSinkers Conference,Milwaukee Lodge No.140, herein called IDSC or Respondent,162 NLRB No. 52. INTERNATIONAL DIE SINKERS CONFERENCE529in connection with a work assignment or jurisdictional dispute, the Board, pursuantto Section 10(k) of the Act, conducted a hearing at Milwaukee, Wisconsin, onOctober 7, 8, 26, 27, and 28, 1965, to determine the dispute.On March 8, 1966, the Board issued a Decision and Determination of Disputewhich is reported at 157 NLRB 483. The Board found that there was "reasonablecause to believe that a violation of Section 8(b) (4) (ii) (D) had occurred and thatthe dispute is properly before the Board for determination under Section 10(k) oftheAct." The Board then proceeded to determine the merits of the dispute andfound that: "Technicians represented by the American Federation of TechnicalEngineers, Local 92, AFL-CIO (AFTE) are entitled to perform the work of pro-gramming and preparing tapes for tape-actuated machines in the die sinking depart-ment of Ladish Co." It also found that Respondent IDSC is not entitled by meansproscribed by Section 8(b)(4)(D) of the Act to force or require the Employer toassign to employees represented by Respondent the work of programing and pre-paring tapes for tape-actuated machines in the die sinking department of theEmployer. The Board accordingly directed Respondent to notify the RegionalDirector, in writing, whether or not, in compliance with the Decision and Deter-mination of Dispute, it will refrain from forcing or requiring Ladish Co., by meansproscribed by Section 8(b)(4)(D) of the Act, to assign the work in dispute to itsmembersrather than to the employees of Ladish Co., represented by the AFTE.On March 25, 1966, Respondent filed with the Board a motion to reconsider itsDecision and Determination of Dispute. The motion took particular exception tospecific portions of the Board's decision and was accompanied by a "Memorandumon Motions to Reconsider." The Employer filed an opposition to Respondent'smotion, and, on April 11, 1966, the Board issued an order denying Respondent'smotion.On April 19, 1966, Respondent notified the office of Region 30 of the Board, byletter, that it "does not intend to comply" with the Board's Decision and Deter-mination of Dispute, and was "prepared to use economic means to prevent suchcontinued assignment" if the Employer continued to assign the work in question tomembers of AFTE.The Complaint CaseOn April 28, 1966, the General Counsel of the Board issued a complaint andnotice of hearing alleging that Respondent refused to abide by the Determinationof Dispute and had notified Region 30 of the Board that it "does not intend tocomply" with the Board's Determination. The complaint also alleged that sinceJanuary 1965, Respondent has demanded that the Employer assign the work ofprograming and preparing tapes to employees represented by Respondent ratherthan to employees represented by AFTE, and that Respondent, on or about July 9,1965, in furtherance of its demand, threatened that Respondent's members wouldnot operate the Employer's tape-actuated machines in the diesinking departmentif controlled by tapes prepared by employees who were not members of, or repre-sented by, Respondent, all in violation of Section 8(b) (4) (ii) (D) of the Act.Respondent filed an answer to the complaint on May 6, and amended it onJune7, 1966.In its amended answer,Respondent denied the commission of anyunfair labor practices, but it admitted many allegations of the complaint. Respond-ent's amended answer also set forth certain "affirmative defenses" to the complaint.The hearing in this matter was held before Trial Examiner George J. Bott inMilwaukee, Wisconsin, on June 22, 1966, and all parties were represented.' Shortlyafter the opening of the hearing, General Counsel moved to strike portions ofRespondent's amended answer and all of its "affirmative defenses" basically on theground that Respondent was seeking to relitigate matters which had been decidedby the Board in its Decision and Determination of Dispute. General Counsel'smotion to strike was joined in by the Employer and the Intervenor, and opposedby Respondent. I heard argument on the motion, and, after consideration, granteditfor the reasons set out below. General Counsel, the Employer, and Intervenorrested, and I refused to take certain evidence offered by Respondent essentiallybecause the testimony would fall within the area of the affirmative defenses whichhad been stricken. In the light of my ruling, in effect, that there were then no'American Federation of Technical Engineers,Local 92,AFL-CIO (AFTE),was allowedto Intervene.264-047--67-vol.162-35 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDfactual issues litigable before me, Respondent rested its case. On the basis of therecord made before me, I make the following:1.FINDINGS OF FACTUpon the basis of the facts alleged in the complaint, admitted by Respondentand found by the Board in the Section 10(k) proceeding, I find that the Employeris engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDAs alleged in the complaint,admitted in the answer,and found by the Board inthe Section 10(k) proceeding,both Respondent and American Federation of Tech-nical Engineers,Local 92, AFL-CIO (AFTE),are labor organizations within themeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The issuesIn the Section 10(k) proceeding, the Board must determine, at the outset, whetherthere exists reasonable cause to believe that a violation of Section 8(b)(4)(D) ofthe Act has occurred. If the Board finds that such reasonable cause does exist andthat the parties have not settled or agreed upon a method for settling their dispute,then it proceeds, as it is required to do under the statute, to determine the dispute.If after the Board issues its Decision and Determination of Dispute, the parties donot comply with the Board's determination, a complaint is issued upon the unfairlabor practice charge.An award of disputed work made by the Board in a Decision and Determinationof Dispute is not open to review by a Trial Examiner in a proceeding on a Section8(b) (4) (D) complaint.2As noted above, Respondent raised certain "affirmative defenses" in its answer.In more detail, it alleged that: programing and tape preparation by employees rep-resented by AFTE has been a failure because of their lack of experience, knowledge,and ability; that location of offices and personnel involved in the disputed workhave been shifted from the centrally located industrial engineering library back tothe Bay-12 die room offices; that certain officers of the corporation and supervisorypersonnel have by various means attempted to "secure die sinking knowledge forthe preparation of the programs and tapes"; that members of AFTE did not haveprograming experience at the time of the Section 10(k) hearings and had to attendcourses in programing,which courses were also attended by members of Respond-ent. The complaint then closed with a prayer that "a hearing be held at which timewitnesses can be heard on each of the items in the answer, and for making a recordof the disputed work at the time of the hearing, for the purpose of asking the Boardto withdraw its decision of March 8, 1966, and to award the disputed work to themembers of the Respondent."General Counsel moved to dismiss these affirmative defenses, and the ChargingParty and Intervenor joined in the motion. As already noted, after argument on themotion,I granted it and dismissed the allegations of the answer set out as "affirm-ative defenses."Itwas, and it is my opinionthatRespondent was seeking to reliti-gate the very matters which the Board consideredin assigningthe work inquestionto AFTE. The main thrust of the affirmative defenses is that programing and tapepreparation by personnel represented by AFTE has been a "total failure" becausesaid personnel has not the "experience, knowledge, and ability" to perform thetasks and the Employer must rely, in part, on knowledge obtained from IDSC per-aN L R B v. Local 450, International Union of Operating Engineers (Sline IndustrialPainters),275 F 2d 408, 413 (C A. 5) ,Chicago Typographical Union No. 16, AFL-CIO(Central Typesetting and Electrotyping Company),138 NLRB 231 ;Local 1291, Interna-tional Longshoremen's Association, AFL-CIO (Northern Metal Company),142 NLRB1228;International Printing Pressmen and Assistants' Union of Northern America,AFL-CIO (J R Condon &Sons),150 NLRB 842. INTERNATIONALDIE SINKERS CONFERENCE531sonnel.Counsel for Respondentin argumenton the motion candidly and bluntlystated that Respondent's position "is purely and simply that the Boarderred in aruling," andthat the question was whether the error was "due to wronginforma-tion" or "misleading information." He contended that experience since the awardhas demonstrated that the Board was in error, because it shows that acceptable diescannot be produced with AFTE personnel programing and preparingtapes unlessIDSC personnel's experience is utilized.But inthe Section 10(k) hearing the Boardsaid that "the record shows," and it found on that basis that "the technicians arequalified by training to perform the work" and although the "technicians do notpossess special production machining or die sinking skills, the absence of such skillsapparently is not critical nor has it handicapped them...... The Board found inaddition that IDSC personnel "Unlike the technicians . . . do not have technicalbackgrounds, nor has the scope of their activity or responsibility ever extendedbeyond the dies sinking function." The Board also considered the matter of "Econ-omy and efficiency of operations" and made findings in that regard.It seems to me,therefore, that Respondent's basic contentions that the Board erred and that experi-ence proves it fall right in the heart of the Board'sSection10(k) determinationsand involve the same kind of considerations which the Board addresseditself tothere.It also appears, as indicatedearlier,and this was part of the foundation for myruling on the motion to strike the defenses, that the Respondent, on March 25,1966, filed with the Board a motion toreconsider its Decision and Determination ofDispute. As I pointed out at the hearing, a reading of that motion and attachedmemorandum shows that Respondent brought to the Board's attention essentiallythe very same matters which it raised by its answer and which it argued and offeredto prove before me. Yet, on April 11, 1965, the Board denied the motion, stating,"The Board, having duly considered the matter,itisof the opinion that theRespondent's motion affords no basis for a determinationassigningthework todiesinkers."These principles and considerations were the basis for my ruling granting GeneralCounsel's motion to strike and the ruling is hereby reaffirmed .3The sole issues before me in thiscase,therefore, are whether there has beencompliance with the Board's determination and whether Respondent has violatedSection 8(b) (4) (ii) (D), as alleged. This latter issue, although considered pre-liminarily in the Section 10(k) proceeding, may be triedde novoin the unfairlabor practice proceeding, because the standard of proof in the unfair labor practiceproceeding is "not reasonable cause to believe,"as inthe Section 10(k) proceeding,but "preponderances of the evidence," as required by the Act in all unfair laborpractice cases.B. Respondent's failure to comply with the Board's determination of disputeThe complaint alleged that, on April 19, 1966, Respondent notified the Board,by letter, that Respondent "does not intend to comply" with the Board's Decisionand Determination of Dispute, and stated that if the Employer continued to assignthe work to members of AFTE, the Respondent was "prepared to use economicmeans to prevent such continued assignment." The Respondent's answer admittedthis allegation, but it added that "such letter was sent in order to obtain the issu-ance of an unfair labor practice Complaint and to obtain a hearing before a TrialExaminer of the National Labor Relations Board at which time it could be deter-mined whether the work was correctly assigned." In view of Respondent's admittedfailure to notify the Board as directed and because the issue of "whether the workwas correctly assigned" has already been determined by the Board and may not bereviewed by me, I find, therefore, that Respondent has failed to comply with theBoard's Determination of Dispute.3There was a suggestion by Respondent's counsel at the hearing that the work in ques-tion belonged to Respondent by virtue of its contract with the Employer, but this subjectwas also raised in the Section 10(k) hearing and findings made on it by the Board, for theBoard said, "We find that the evidence pertaining to the certification and contracts does11not clearly favor either union . . . . 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Factsand conclusions with respect to the unfair labor practicesThe complaint alleged that,on or about July 9, 1965,Respondent by its agent,Edward Wyatt,in furtherance of its demand that the Employer assign the work ofprograming and preparing tapes for the tape-actuated machines to employees repre-sented by Respondent,threatened that Respondent'smembers would not operatethe Employer's tape-actuated machines in the diesinking department if controlledby tapes prepared by employees who were not members of,or represented by,Respondent.The answeradmittedthat "in January, 1965,Respondentwent on recordas claiming jurisdiction over programming and preparing tapes for the tape-actuatedmachines,"and also admitted that Respondent,by Edward Wyatt, stated thatRespondent'smembers would refuse to run the Employer's tape-actuated machinesif controlled by tapes prepared by employees who were not members of, or repre-sented by,Respondent .4Itwas also stipulated in the Section 10(k) proceeding thatRespondent"economically threatenedthe Company"by statingthatitwould refuseto operate the diesinking equipment if it were "tape programmed,unless the tapeprogramming itself was performed by members of the"Respondent.On request ofthe General Counsel,and without objection from any of the parties at the hearing,I noted that I would,and I now take official noticeof thatstipulation.Although theanswer and stipulation state, therefore,that Respondent threatenedto refuse to operate the machines if the work in question was done by employees"who were not members of,or represented by, Respondent,"the answer alsodenies, as the complaint alleged,that "an object"of Respondent's acts was "to forceor require the Employer to assign the job of programming and preparing tapes forthe tape-actuated die sinking machine to employees represented by Respondent,rather thanto employees who are members of, or representedAFTE," andallegesthat"the object of the acts...was instead for the purpose of correctly determin-ing which of the two groups had the requisite skills andabilityto perform the workas well as to determine all other factors including economy, efficiency and qualityinvolved in making the determination."Respondent's qualification in its answer that"the object"of its acts was not to get theworkassigned to IDSC personnel, butwas "for the purpose" of determiningwhichgroup had the requisite skills, is, in myopinion,not really a meaningful modification of itsclearadmission and agreementthat it "economically threatened the Company"that it would refuse to operate thediesinking equipment unlessthe work inquestion was performedby IDSC per-sonnel. In any event,even if the claim that Respondent was only seeking a hearingfor determinationof the dispute is taken at face value, it is nevertheless clear thatRespondent'sultimate object was to have the work assigned to its members, andsince the Act interdicts acts where only"an object"of theprohibitedconduct is theimproper end, Respondent's suggestionthata hearing,not an assignment of work,was its goal is no defense.5 I find that Respondent on orabout July9, 1965, threat-ened the Employer that its members would not operate the Employer's tape-actuatedmachines in the diesinking department if the machineswere controlled by tapesprepared by employees who were not members of, or represented by, Respondent,and that an object of this threat was to force or require the Employer to assign thework in dispute to employees represented by Respondent,rather than to employeeswho are members of,or representedby, AFTE,despite the factthatthe Employerwas not failing to conform to any order or certification of the Board determiningthe bargaining representative for employees performingsuch work.I also find andconcludethat by such conductRespondent violated Section 8(b)(4)(ii)(D) oftheActsA The answer allegesthat Respondent told the Employer that its members would operatethe diesinking machines manually. This "conditional" willingness to work is not a defense,and I do not understand that it is set up as suchITU, Local 165 (Worcester TelegramPublishing Company),125 NLRB 7595N.L.R B. v. Denver Building and Construction Trades Council,341 U.S. 675, 689.6The threat of "economic consequences" and statement that IDSC personnel wouldnot operate the machines the way the Employer intended to operate them go beyond merepersuasion and is the type of conduct that clause (ii) was designed to prevent.ElectricalWorkers Local 26, IBEW,147 NLRB 1498;International Typographical Union, AFL-CIO(Worcester Telegram PublishingCo.), 125 NLRB 759;Chicago Typographical UnionNo.16 (Central Typesetting and Electrotyping Company),138 NLRB 231; Local28, Interna-tional Stereotypers' (Capital Electrotype Company),140 NLRB 480. INTERNATIONAL DIE SINKERS CONFERENCE533IV.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Employer set forth in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.Upon the foregoing findings of fact and the record before me, I make thefollowing:CONCLUSIONS OF LAW1.The Respondent, International Die Sinkers Conference, Milwaukee Lodge No.140, and American Federation of Technical Engineers, Local 92, AFL-CIO, arelabor organizations within the meaning of Section 2(5) of the Act.2.By threatening, coercing, and restraining the Employer, with an object offorcing or requiring the Employer to assign to employees represented by IDSC thework of programing and preparing tapes for tape-actuated machines in the diesink-ing department of the Employer rather than to employees represented by AFTE,Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(b) (4) (ii) (D) of the Act.3.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices pro-scribed by Section 8(b) (4) (ii) (D) of the Act, it will be recommended that it ceaseand desist therefrom and take affirmative action designed to effectuate the policiesof the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, it is recommended that the Respondent, Interna-tionalDie Sinkers Conference, Milwaukee Lodge No. 140, its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from threatening, coercing, or restraining the Ladish Co.,where an object thereof is to require the Ladish Co. to assign the work of pro-graming and preparing tapes for tape-actuated machines in the diesinking depart-ment of the Employer to employees represented by Respondent rather than toemployees represented by AFTE, except insofar as any such action is permitted underSection 8(b)(4)(D) of the Act.2.Take the following affirmative action necessary to effectuate the policies ofthe Act:(a) Post at its business office in Milwaukee, Wisconsin, copies of the attachednotice marked "Appendix." 7 Copies of said notice, to be furnished by the RegionalDirector for Region 13, shall, after being duly signed by an authorized representa-tive of Respondent, be posted by it immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to its members are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(b) Sign and mail sufficient copies of said notice to the Regional Director forRegion 13 for posting by Ladish Co., if it is willing, at all places where notices toits employees are customarily posted.(c)Notify said Regional Director, in writing, within 20 days from the date ofthisDecision, what steps Respondent has taken to comply herewith.87 If this Recommended Order Is adopted by the Board, the words "a Decision and Order"shall be substituted for the words "the Recommended Order of a Trial Examiner" in thenotice. If the Board's Order is enforced by a decree of it United States Court of Appeals,the words "a Decree of the United States Court of Appeals, Enforcing an Order" shall besubstituted for the words "a Decision and Order."81f this Recommended Order is adopted by the Board, this provision shall be modifiedDecision, what steps Respondent has taken to comply herewith " 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL MEMBERS OF INTERNATIONALDIE SINKERS CONFERENCE,MILWAUKEELODGE NO.140, ANDTO ALL EMPLOYEESOF LADISH Co.Pursuantto theRecommended Order of a Trial Examiner of theNational LaborRelations Board,and in order to effectuate the policies of theNational Labor Rela-tionsAct, as amended,we hereby notify you that:WE WILLNOT threaten,coerce, or restrainLadish Co., withan object offorcing it to assign thework ofprograming and preparing tapes for tape-actuated machines in the diesinking department to employeesrepresented byus ratherthan to employeesrepresented by American Federation of TechnicalEngineers,Local 92, AFL-CIO.INTERNATIONALDIE SINKERSCONFERENCE,MILWAUKEELODGE, No. 140,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for60 consecutive days fromthe dateof posting,and must not be altered,defaced, or covered by any othermaterial.Ifmembershave anyquestion concerning this notice or compliancewith its pro-visions, they may communicatedirectlywiththe Board'sRegional Office, SecondFloor, Commerce Building, 744 North FourthStreet,Milwaukee,Wisconsin 53203,Telephone 272-8600, Extension 3879.United Products Company,Inc.andDistrict No. 113 of the Inter-national Association of Machinists and Aerospace Workers,AFL-CIO.Case 05-CA-2360.January 4, 1967DECISION AND ORDEROn July 18, 1966, Trial Examiner Marion C. Ladwig issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision. The TrialExaminer also found that the Respondent had not engaged in otherunfair labor practices alleged in the complaint and recommended dis-missalof those allegations. Thereafter, the Respondent filed excep-tions to the Trial Examiner's Decision and a supporting brief. TheGeneral Counsel filed a brief in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire record162 NLRB No. 23.